Cite as: 589 U. S. ____ (2019)            1

                    SOTOMAYOR
                   Statement of, S
                                 J., dissenting
                                  OTOMAYOR   , J.

SUPREME COURT OF THE UNITED STATES
 LOUIE M. SCHEXNAYDER, JR. v. DARREL VANNOY,
                 WARDEN
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
             No. 18–8341. Decided December 9, 2019

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR respecting the denial
of certiorari.
   In 2007, a former employee of Louisiana’s Fifth Circuit
Court of Appeal shot himself in his courthouse office. The
employee left a suicide note claiming that he had been tor-
mented by his involvement in that Court of Appeal’s secret,
13–year policy of summarily denying pro se appeals. Pur-
pura, Fifth Circuit Ordered To Review Appeals; Due Pro-
cess Denied, Supreme Court Says, New Orleans, La.,
Times-Picayune, Oct. 7, 2008, p. 1. The note reportedly
stated that no judge had reviewed a habeas application filed
by a pro se inmate during that time; instead, courthouse
staff prepared rulings that judges signed “without so much
as a glance” at the underlying petitions or any review of the
applications’ merits. Johnson v. Parish of Jefferson, 2009
WL 1808718, *4 (ED La., June 19, 2009).
   In response to this revelation, the Louisiana Supreme
Court approved a procedure whereby a three-judge panel—
drawn from the same pool of Court of Appeal judges who
had allegedly summarily rejected pro se filings—would re-
review hundreds of pro se submissions that had been dis-
missed without consideration. State v. Cordero, 2008–1717
(La. 10/3/08), 993 So. 2d 203. Justice John L. Weimer dis-
sented from that decision, arguing that the cases should be
assigned to judges sitting on other courts of appeal to “avoid
any appearance of impropriety.” Id., at 214.
2                SCHEXNAYDER v. VANNOY

                  Statement of SOTOMAYOR, J.

   Petitioner’s case, which primarily challenges the effec-
tiveness of his counsel and various trial errors, was one of
the many matters swept up in the Louisiana Court of Ap-
peal’s original review process and the re-review remedy or-
dered by the Louisiana Supreme Court. After the state
courts dismissed his claims, petitioner filed for federal
habeas relief. He argued that the Louisiana courts did not
fairly review his filings on the merits—either originally or
through the re-review process—and so he was entitled to
de novo federal review without any of the deference ordi-
narily afforded to state-court rulings under the Antiterror-
ism and Effective Death Penalty Act of 1996 (AEDPA). The
Magistrate Judge dismissed the habeas petition after
applying AEDPA deference.
   Petitioner, who was pro se during various stages of the
lower court proceedings, did not clearly set forth his claim
that he was entitled to habeas review without AEDPA def-
erence when he sought a certificate of appealability from
the District Court and, later, the United States Court of Ap-
peals for the Fifth Circuit. Accordingly, the Court of Ap-
peals was not fairly presented with the opportunity to
resolve the issue that petitioner now presents to this Court.
For this reason, I do not dissent from this Court’s denial
of certiorari. The re-review procedure adopted by the
Louisiana courts, however, raises serious due process con-
cerns. I expect that lower federal courts will examine the
issue of what deference is due to these decisions when it is
properly raised.